Citation Nr: 1410571	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for lung cancer, claimed as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1960 to March 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Newark, New Jersey Department of Veterans' Affairs (VA) Regional Office (RO).  In his March 2012 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In August 2012, he withdrew the hearing request.  In February 2014, the Board received an advisory medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

The Veteran's lung cancer is reasonably shown to be related to his exposure to asbestos in service.


CONCLUSION OF LAW

Service connection for lung cancer is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  




Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that during service the he was exposed to asbestos, and that such exposure caused or aggravated his lung cancer.  Given his service aboard the U.S.S. Charles H. Roan and his duties during service, VA has conceded that he was exposed to asbestos in service.  It is not in dispute that he has had lung cancer diagnosed.  The critical question therefore is whether there is competent evidence of a nexus between the asbestos exposure in service and the Veteran's development of lung cancer in 2000.  

In a May 2010 VA examination addendum opinion, the examiner noted that the Veteran had never been diagnosed with mesothelioma and opined that it was less likely than not that the Veteran's lung cancer was a result of his asbestos exposure, but that it was more likely that it was related to his history of smoking.  However, the opinion was unaccompanied by a sufficient rationale and did not address whether the Veteran's asbestos exposure may have contributed to cause or aggravate his lung cancer.  Therefore, in December 2013, the Board sought a VHA medical advisory opinion in the matter. 

In the February 2014 VHA response the consulting expert noted that in addition to tobacco-related lung disease, the Veteran's CT/X-ray scan reports from May 2006 and June 2000 reflect signs of asbestosis including pleural thickening and basilar interstitial fibrotic changes.  The expert also noted a disproportionate reduction in the Veteran's diffusion capacity, and opined that the fibrotic changes were likely a result of asbestos which, in combination with emphysema, caused this reduction in diffusion capacity.  The expert concluded that asbestos was a "significant contributing factor" to the Veteran's lung cancer.

As was noted above, the Board found the May 2010 VA examiner's opinion inadequate for rating purposes.  The February 2014 VHA expert's opinion addressed the Board's concerns and includes a persuasive rationale with cites to medical principles in support of the opinion that the Veteran's asbestos exposure in service was a significant contributing factor to his development of lung cancer.  The Board finds no reason to question the VHA provider's expertise and finds the opinion to be the most probative evidence in this matter.  

Consequently, service connection for lung cancer is warranted.


ORDER

Service connection for lung cancer is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


